DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (11/19/2021) with respect to the prior art rejection of independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
The 11/19/2021 amendment to claim 7 has overcome the 35 U.S.C. 112(b) rejection of claim 7 (in the 08/30/2021 Office Action).

The 11/19/2021 amendment to claim 1 has overcome the Double Patenting rejection of  claim 1 (in the 08/30/2021 Office Action). A new Double Patenting rejection of claim 1 is made below in response to the 11/29/2021 amendment to claim 1.

Claim Objections
3.	Claims 7-15 are objected to because of the following informality:
Claim 7, lines 11-12 the recited “to a signal level meter or other test instrument” should be “to the test instrument”. Line 5 of claim 7 previously recites “a test instrument connected to an antenna assembly” and according to the instant application 

Dependent claims 8-15 are also objected to since they depend on objected claim 7.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 depends on claim 1 (and assuming claim 1 supplies the received signals to the test instrument). Claim 8 recites “wherein the test instrument is operable to scan the frequency sub-bands, locate the signals…”. Claim 7 has been amended to claim “a plurality of sub-bands circuits” each of which is configured to receive signals from the antenna in a respective sub-band and supply the received signals (to the test instrument).
	It is understood that each of the sub-band circuits generates received signals within respective sub-bands and supplies those signals. It is however unclear how the 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,707,917 in view of Machui (U.S. 2003/0076194).
Claim 4 of U.S. 10,707,917 claims the subject matter claimed by instant claim 1 but does not claim “the multiple frequency sub-band comprising a frequency range divided into consecutive sub-band frequency ranges”.
	In the field of processing wireless signals, Machui discloses: “multiple frequency sub-band comprising a frequency range divided into consecutive sub-band frequency ranges” (e.g. Fig. 3 and Fig. 6 where multiple sub-bands Rx1 and Rx2 comprise a frequency range divided into consecutive sub-band frequency (Rx1 and Rx2) ranges, lines 1-5, 15-17 of [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 of U.S. 10,707,917 based on 

Modified claim 4 of U.S. 10,707,917 claims the subject matter claimed by instant claim 2.

8.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,707,917 in view of in view of Machui (U.S. 2003/0076194) and further in view of Lee et al. (U.S. 8,957,827).
With respect to instant claim 4, modified claim 4 of U.S. 10,707,917 does not disclose: the antenna comprising a monopole antenna and a loop antenna.
In the field of implementing wireless signal reception, Lee et al. disclose: an antenna comprising a monopole antenna and a loop antenna and a loop antenna (column 11, lines 19-22, Fig. 9 antenna 900, column 11, lines 65-67, column 12, lines 1-2. Refer to column 6, lines 10-12, 53-67 in particular lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to implement the antenna of claim 4 of U.S. 10,707,917 as a combination of a monopole antenna and loop antennas (taught by Lee et al. .) as a matter of using a known and suitable wireless antenna configuration for signal reception.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Machui (U.S. 2003/0076194) in view of Ohshima (U.S. 6,724,808) and McFarland (U.S. 7,245,882).
With respect to claim 1, Machui  et al. disclose: an antenna (e.g. refer to Fig. 6 antenna “A”, [0025], [0033]); and a plurality of sub-band circuits connected to the antenna via a first switching circuit (refer to the 2 shown sub-band circuits FR1 and FR2 connected to the antenna via a switching circuit (left-most switch “S” controls which of FR1 and FR2 is connected to the antenna “A”. [0029], [0031] disclose that FR1 and FR2 are sub-filters (sub-band filters) and Refer to Fig. 3)), each sub-band circuit being configured to receive signals from the antenna in a respective sub-band of multiple frequency sub-bands ([0029], “FIG. 3 shows how the transmission and reception ranges 
Machui et al. do not disclose: a signal level meter or other test instrument connected to the antenna assembly.
In the same field of endeavor, Ohshima discloses: a signal level meter or other test instrument connected to (refer to Fig. 4 which is part of baseband processor 104 of the terminal of Fig. 1, column 5, lines 41-43, 62-65 also refer to Fig.5 which is part of the rake receiver of Fig. 4, and column 6, lines 6-39. Here each of the RSSI measuring units 40 or the Eb/N0 measuring unit 206 corresponds to the claimed signal level meter. The signal level meter (within 104) is connected (via other components) to 103, 102, 101 of the mobile). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA terminal device of Machui (which comprises Fig. 6) to include a signal level meter (part of a base band processor 104) as taught by Ohshima so that the arrangement of Fig. 6 of Machui is used in a 
	Neither modified Machui nor Ohshima disclose: to the antenna assembly.
In the field of wireless communication, McFarland discloses: an antenna assembly (e.g. refer to Fig. 4B the Antenna/Filter Module refer to column 6, lines 43-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or one of ordinary skill in the are bebofore the effective filing date of the claimed invention would have recognized) that in Fig. 6 of Machui, the Antenna and M3 comprise an antenna assembly.
 
12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Machui (U.S. 2003/0076194) in view of Ohshima (U.S. 6,724,808), McFarland (U.S. 7,245,882) and further in view of Lee et al. (U.S. 8,957,827).
With respect to claim 4, none of modified Machui, Ohshima or McFarland disclose:
the antenna comprising a monopole antenna and a loop antenna.
In the field of implementing wireless signal reception (including CDMA signals) , Lee et al. disclose: an antenna comprising a monopole antenna and a loop antenna and a loop antenna (column 11, lines 19-22, Fig. 9 antenna 900, column 11, lines 65-67, column 12, lines 1-2. Refer to column 6, lines 10-12, 53-67 in particular lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the receiving antenna of Machui as a .

Allowable Subject Matter
13.	Claims 3, 5-6,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is currently objected to for a minor informality, assuming that informality is overcome not by broadening the scope of the claim, then claim 7 would be allowed.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        01/11/2022